EXHIBIT 10.30

 

Description of Arrangement for Directors Fees

The table below sets forth the amount of fees payable to outside directors of
Webster Financial Corporation for their services as Directors for the period
April 2007 to April 2008. The Nominating and Corporate Governance Committee will
conduct its annual compensation review in April 2008 in connection with the
Company’s annual meeting. The Committee may decide to revise the Schedule shown
below at the meeting or at another meeting.

 

Event

 

Amount

Annual Retainer

  $32,000 ($25,000 payable in the form of shares of restricted stock pursuant to
the 2001 Directors Retainer Fees Plan, and $7,000 payable in cash)

Board Meeting Attended

  $1,500

Committee Meeting Attended

  $1,250

Telephonic Board Meeting

  $750

Telephonic Committee Meeting

  $625

Separate Webster Financial Corporation and Webster Bank Board Meetings (Held on
the Same Day)

  $2,000

Annual Retainer for Lead Director which includes fee as Chair of the Nominating
and Corporate Governance Committee

  $20,000

Annual Retainer for the Chair of the Audit Committee

  $15,000

Annual Retainer for the Chair of the Compensation Committee

  $7,500

Annual Retainer for the Chair of the Risk Committee

  $7,500